ALLOWANCE

Allowable Subject Matter
Claims 1, 3, 5-9, 13, 16 and 18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “wherein a second coolant line arrangement is led through the storage device container and connected with the heat exchanger”.
The closes prior art of record (US 2006/0048520, hereinafter Huang) discloses a refrigeration unit comprising a refrigeration unit comprising a storage device for storing a storage medium with a storage device container in which a storage medium is received, a heat exchanger and a coolant line arrangement connectible by connections with a coolant supply network, wherein the coolant line arrangement is led through the storage device container (refer to Fig. 5), the heat exchanger is arranged at an outside of the storage device and is thermally coupled with the storage medium received in the storage device container, a coolant regulating device, which regulates a feed of a coolant from the coolant supply network to the storage device, is arranged in a forward run of the coolant line arrangement (entering through 53), the coolant regulating device is a pump, the storage device container at least in a section comprises a thermally conductive material, and the heat exchanger has cooling ribs and wherein the heat 
Although Huang discloses a coolant line arrangement, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate a second coolant line arrangement being led through the storage device container and connected with the heat exchanger. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763